DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
Response to Amendment
In response to the amendment received April 21, 2022:
Claims 1-13 are pending.
In light of the amendments, the prior art rejections regarding claims 2-10 and 13 have been withdrawn.  The rejections to claims 1, 11 and 12 are maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072884 (Zhang et al.) in view of US 2013/0309571 (Yoon et al.) and US 2010/0055564 (Tokunaga et al.).
	As to claim 1, Zhang et al. teach disposing a lithium anode protective layer on a substrate (casting a multi-layer separator on an anode as a substrate (para 0042; fig. 2), wherein one of the layers is the anode protective layer); disposing a lithium ion conductive layer on the substrate (a layer of the multi-layer separator (para 0006, 0052; note: para 0005 indicates ion conductivity of separators in general)).  Additionally, the multi-layer separator includes cross-linked polysiloxane (para 0006, 0039; fig. 1). 
	Zhang et al. do not teach (a) that the lithium anode protective layer comprises a graphene oxide (GO) layer or (b) of introducing a cross-linking silane component to cross-link between the lithium anode protective layer and the lithium ion conductive layer of the film. 
	With respect to (a): Yoon et al. teach of depositing a carbonaceous material layer, wherein the carbonaceous material layer may comprise graphene oxide (GO) (protective layer comprising GO) against a metallic electrode (substrate) (para 0052, 0056).  This structure is used within a lithium-air cell (fig. 2; para 00128-0129).  The motivation for including a graphene oxide layer as part of the protective layer is to prevent deterioration of the metal layer (para 0024).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for further including a graphene oxide layer by via deposition on a substrate such that it is adjacent the lithium/metal electrode (as taught by Yoon et al.) as part of the protective layer (at least one layer already present in Zhang et al.’s teaching) to prevent deterioration of the metal layer.  (Note: For clarity’s sake, the combination yields the inclusion of Yoon et al.’s carbonaceous protective layer serves as one protective layer, in addition to that included in Zhang et al. (via the provision of the multi-layer separator).) 
	With respect to (b): Tokunaga et al. teach of a multi-layer protective film for batteries, wherein cross-linking silane is appreciated (para 0082) (thus introducing the cross-linking component to cross-link between the layers (lithium anode protective layer and ion conductive layer of the multi-layer film). The motivation for using the cross-linking silane component between the surfaces is to enhance bonding, stabilize solution, enhance chemical resistance, and prevent breakage/separation of the protective film (para 0087). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to introduce a cross-linking silane component to cross-ling between the surfaces (of the claimed anode protective layer and ion conductive layer) in order to enhance bonding, stabilize solution, enhance chemical resistance, and prevent breakage/separation of the protective film.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Zhang et al. in view of Yoon et al. and Tokunaga et al., as applied to claim 1 above, further in view of US 2011/0177401 (Crowther et al.).
	As to claim 11, Zhang et al. teach of forming the layered separator/protective film by being cast (para 0042).
	Zhang et al. do not teach that each layer is prepared utilizing a dip coating process.
	However, Crowther et al. teach of applying protection membranes to an electrode via dip-coating (para 0039).  The combination of apply/casting a protective layer to an electrode using dip-coating (as the casting method for each layer) would yield the predictable result of providing the protection membrane to an electrode.
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine applying/casting a protective layer to an electrode using dip-coating (as the casting method for each layer), as the combination would yield the predictable result of providing the protection membrane to an electrode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 11, Zhang et al. teach of forming the layered separator/protective film by being cast (para 0042).
	Zhang et al. do not teach that each layer is prepared utilizing a dip coating process.
	However, Crowther et al. teach of applying protection membranes to an electrode via dip-coating (para 0039).  The combination of apply/casting a protective layer to an electrode using dip-coating (as the casting method for each layer) would yield the predictable result of providing the protection membrane to an electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine applying/casting a protective layer to an electrode using dip-coating (as the casting method for each layer), as the combination would yield the predictable result of providing the protection membrane to an electrode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 12, Zhang et al. teach of forming the layered separator/protective film by being cast (para 0042).
	Zhang et al. do not teach that each layer is prepared utilizing a dip coating process.
	However, Crowther et al. teach of applying protection membranes to an electrode via dip-coating (para 0039).  The combination of apply/casting a protective layer to an electrode using spray coating (as the casting method for each layer) would yield the predictable result of providing the protection membrane to an electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine applying/casting a protective layer to an electrode using spray coating (as the casting method for each layer), as the combination would yield the predictable result of providing the protection membrane to an electrode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I)
Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.
Regarding the remarks to claim 1
	Applicant argues that Tokunaga does not render obvious the newly cited cross-linking “silane” component, due to Tokunaga’s coupling being reactive with the first resin material, second resin material, and inorganic filler material (para 0087), wherein Zhang does not use the same materials (resin or inorganic).
	Examiner respectfully disagrees.  Tokunaga’s para 0087 merely cites the ability of the silane coupling agent to modify an inorganic filler surface; however para 0082 generally teaches that the crosslinking material is for polymerization of a resin.  Zhang generally teaches a crosslinked silane polymer, and thus this is a resin that be capable of crosslinking (para 006, 0039).  Thus, a crosslinked silane polymer would have the expectation of being able to be cross-linked with a silane cross-linking component, and thus the combination would render the newly cited claim limitation obvious.  Thus the argument is not persuasive, and the rejection of record is maintained.
Regarding claims 11 and 12
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Crowther) do not cure the deficiencies of the rejection applied to the independent claim (Zhang et al., Yoon et al., and Tokunaga et al.).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Allowable Subject Matter
Claims 2-10 and 13 are allowed.
Regarding claims 2-10, the reasons for indicating allowable subject matter have been set forth in the Office action dated December 16, 2021.  These reasons are incorporated herein but are not reiterated herein for brevity’s sake.
	Regarding claim 13, the following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 13. 
	Claim 13 teaches the method of preparing a layer-by-layer lithium ion conducting protective film comprising the elements therein. Notably, the claims recite “introducing a cross-linking silane component to cross-link the lithium anode protective layer and the lithium ion conductive layer of the film, wherein the lithium ion conductive protective film comprises crosslinking of Si-O to graphene oxide.”  Although Zhang et al. provides a protective layer with a cross-linked polysiloxane, and Yoon et al. renders obvious the presence of a graphene oxide layer.  No motivation regarding crosslinking Si-O with graphene oxide exists.  Thus none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claim 13.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759